The defendant having filed a motion to set aside the judgment under attack and it appearing to this court that the state has failed to defend with proper diligence against the appeal of the defendant from the judgment of the Appellate Division of the Circuit Court affirming the judgment of the Circuit Court in the ninth circuit finding the defendant guilty under both counts of the information, it is ordered that unless, on or before August 3, 1964, the state files its brief, judgment shall be entered directing that the judgments of the trial court and the Appellate Division be set aside and the case be remanded with direction to dismiss the information.
Arthur L. Spada, for the appellant (defendant).
Harry W. Edelberg, prosecuting attorney, for the state.
Argued June 2
decided June 3, 1964